Cassoday, C. J.
It so happens that Mr. Justice Dodge was of counsel in the subject-matter of the suit, and hence is barred from participating in the decision. The case is important, and has received the careful consideration of all the other members of the court. The result is that we find our*13selves equally divided. Mr. Justice Winslow and Mr. Justice Bardeen think tlie order should be reversed. Mr. Justice Maesiiall and I think it should be affirmed. The same-conditions would work an affirmance had the trial court decided the other way. This being so, we have concluded not to give any reasons for the diverse views- entertained.
By the Oourt. — The order of the circuit court- is affirmed..